department of the d washington dc contact person telephone number in reference to tgrp ra t3 way nternal revenue service s ull legend taxpayer a company b taxpayer c trust d plan x date date dear this is in response to the letter as supplemented by correspondence dated submitted on your behalf by your authorized representative in which you request a letter_ruling with respect to your sec_242 of the tax equity and fiscal responsibility act of tefra election the following facts and representations support your ruling_request taxpayer a is a participant in plan x which is sponsored by company b your authorized representative asserts on your behalf that plan x is a defined contribution profit- sharing plan that is qualified within the meaning of sec_401 of the internal_revenue_code and that its trust is tax-exempt under code sec_501 section of plan x authorizes in-service distributions to plan participants who have attained age as long as the amount of the in-service distributions is at least dollar_figure on date taxpayer a signed a beneficiary designation with respect to his interest in plan x pursuant to which he named his wife taxpayer c as the primary beneficiary thereof and the trustees of trust d as the secondary beneficiary ies thereof page on date taxpayer a signed a distribution election with respect to his interest in plan x which referenced sec_242 of tefra and which was intended to serve as an election under said tefra section taxpayer a’s date form mentioned plan x and indicated that taxpayer a intended to have lifetime distributions from plan x commence at his retirement even if retirement came after his attainment of age furthermore the form indicated that taxpayer a intended to receive lifetime post retirement distributions in alump sum additionally the date form referenced his date beneficiary designation and indicated an intent on the part of taxpayer a to not revoke his earlier plan x beneficiary designation taxpayer a’s date beneficiary designation and his date tefra sec_242 election were signed by taxpayer a prior to date taxpayer a had an account balance under plan x as of date taxpayer a intends to receive an in-service distribution from plan x no later than date in accordance with the terms of plan x taxpayer a’s in-service distribution will be in an amount of at least dollar_figure based on the above facts and representations you through your authorized representative request the following letter_ruling that taxpayer a’s proposed calendar_year in-service distribution from plan x will not revoke alter amend or otherwise adversely affect his date tefra sec_242 election with respect to your ruling_request sec_401 of the code was amended by sec_242 of the tax equity and fiscal responsibility act of pub l c b tefra and was further amended by sec_521 of the tax_reform_act_of_1984 pub l tra'84 and by sections and of the tax_reform_act_of_1986 pub l tra'86 sec_242 of tefra provided a transition rule that was not affected by the later amendments to sec_401 sec_242 of tefra provides that amendments to sec_401 of the code made by sec_242 of tefra shall apply to plan years beginning after date however sec_242 of tefra provides the following transitional rule transition rule a_trust forming part of a plan shall not be disqualified under paragraph of sec_401 of the internal_revenue_code of as amended by subsection a by reason of distributions under a designation before date by any employee of a method ws page of distribution a which does not meet the requirements of such paragraph but b which would not have disqualified such trust under paragraph of sec_401 of such code as in effect before the amendment made by subsection a notice_83_23 1983_2_cb_418 provides guidance with respect to distributions that may be made by a qualified_plan under the transition rule_of sec_242 of tefra in order for the transitional mule in sec_242 of tefra to apply to a distribution from a qualified_trust the distribution must be made in accordance with the following requirements as set forth in notice the distribution by the trust is one which would not have disqualified the trust under sec_401 a of the code as in effect immediately prior to the effective date of a of tefra the distribution is in accordance with a method of distribution designated by the employee whose interest in the trust is being distributed or if the employee is deceased by a beneficiary of such employee such designation is in writing is signed by the employee or the beneficiary and is made before date the employee whose interest in the trust is being distributed has accrued a benefit under the plan of which the trust is a part as of date the method of distribution designated by the employee specifies the following a the form of the distribution lump sum level dollar annuity formula annuity specified percentage payment per year etc b the time at which distributions will commence upon retirement at a stated age etc page c the period over which distributions will be made over the employee’s life expectancy over a stated number of years etc and d in the case of any distribution upon the employee’s death the beneficiaries of the employee listed in order of priority the designation must in and of itself provide sufficient information to fix the time and the formula for the definite determination of plan payments the designation must be complete and not allow further choice a distribution upon death will not be covered by this transitional rule unless the information in the designation contains the information described in items a - d above with respect to the distributions to be made upon the death of the employee ifa designation made in accordance with the above requirements is revoked by an employee or if the employee is deceased by his beneficiary subsequent to date the transitional rule in sec_242 of tefra will not apply to the distribution and the employee's interest must be distributed in accordance with sec_401 as amended by sec_242 of tefra any change in the designation will be considered to be a revocation of the designation however the mere substitution or addition of another beneficiary one not named in the designation under the designation will not be considered to be a revocation of the designation so long as such substitution or addition does not alter the period over which distributions are to be made under the designation directly or indirectly for example by altering the relevant measuring life in this case taxpayer a through his date beneficiary designation and his date distribution election made a valid tefra sec_242 election pursuant to which distributions from plan x must begin upon taxpayer a’s retirement from company c which sponsors plan x taxpayer a proposes to receive in-service distribution from plan x in an amount of at least dollar_figure the facts of this ruling_request indicate that although taxpayer a intends to receive an in-service distribution from plan x in an amount of at least dollar_figure his remaining plan x account balance will continue to be subject_to his tefra sec_242 election thus taxpayer a’s in-service distribution from plan x will not accelerate his required_beginning_date for the distribution of all other plan x benefits taxpayer a’s proposed in-service distribution from plan x is not inconsistent with his tefra sec_242 election pursuant to which distributions of his plan x account balance will and must be made upon his retirement from company c in a lump sum page thus with respect to your ruling_request the service concludes as follows that taxpayer a’s proposed calendar_year in-service distribution from plan x will not revoke alter amend or otherwise adversely affect his date tefra sec_242 election this letter_ruling assumes that plan x is and has been qualified within the meaning of code sec_401 and its trust exempt from tax under code sec_501 at all times relevant thereto this ruling is directed solely to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent pursuant to a power_of_attorney on file in this office the original of this letter_ruling is being sent to your authorized representative sincerely yours paawer blew frances v sloan manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of letter_ruling form_437
